       Case 6:13-cr-00061-RWS-JDL Document 21 Filed 01/30/20 Page 1 of 3 PageID #: 78

                                       UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF TEXAS
                                                       TYLER DIVISION

UNITED STATES OF AMERICA                                                         JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Revocation of Probation or Supervised Release)

v.
                                                                                 Case Number: 6:13-CR-00061-RWS-JDL(1)
JOHNNY HINES, JR.                                                                USM Number: 27439-180
                                                                                 Kenneth Robert Hawk, II
                                                                                 Defendant’s Attorney

THE DEFENDANT:
☒ admitted guilt to violation of condition(s)                                            of the term of supervision.
☐ was found in violation of condition(s)                                                 after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number                                              Nature of Violation                                            Violation Ended

          3             The defendant failed to attend his substance abuse counseling appointments as directed on 9/11/18,      12/30/2019
                        11/20/18, and 12/30/19.

                        The defendant failed to submit a drug test as directed on 10/16/19, 11/19/19, and 1/6/20.               01/06/2020



The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

☒ The defendant has not violated condition(s)          1 and 2 and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.



Last Four Digits of Defendant’s Soc. Sec. 5010                                                          1/30/20
                                                                                               Date of Imposition of Judgment

Defendant’s Year of Birth: 1974
                                                                                                        Signature of Judge

City and State of Defendant’s Residence:                                      ROBERT W. SCHROEDER III
Tyler, Texas                                                                  UNITED STATES DISTRICT JUDGE
                                                                                                   Name and Title of Judge

                                                                                                        1/30/20
                                                                                                              Date
       Case 6:13-cr-00061-RWS-JDL Document 21 Filed 01/30/20 Page 2 of 3 PageID #: 79
AO 245D (Rev. TXN 9/19) Judgment in a Criminal Case                                                               Judgment -- Page 2 of 3

DEFENDANT:                 JOHNNY HINES, JR.
CASE NUMBER:               6:13-CR-00061-RWS-JDL(1)

                                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
18 months. No further term of supervision to follow.


☒ The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant serve his term of incarceration at the Federal Correctional Institute in Seagoville, Texas, or in
the alternative, the Federal Correctional Institute in Texarkana, Texas, if deemed eligible by the Bureau of Prisons.

☒ The defendant is remanded to the custody of the United States Marshal.
☐ The defendant shall surrender to the United States Marshal for this district:

         ☐ at                                     ☐     a.m.       ☐     p.m.      on

         ☐ as notified by the United States Marshal.

☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         ☐ before 2 p.m. on
         ☐ as notified by the United States Marshal.
         ☐ as notified by the Probation or Pretrial Services Office.


                                                            RETURN
I have executed this judgment as follows:


         Defendant delivered on                                   to


at                                     , with a certified copy of this judgment.




                                                                                           UNITED STATES MARSHAL

                                                                                                    By
                                                                                        DEPUTY UNITED STATES MARSHAL
        Case 6:13-cr-00061-RWS-JDL Document 21 Filed 01/30/20 Page 3 of 3 PageID #: 80
AO 245D (Rev. TXN 9/19) Judgment in a Criminal Case                                                                             Judgment -- Page 3of 3

DEFENDANT:                    JOHNNY HINES, JR.
CASE NUMBER:                  6:13-CR-00061-RWS-JDL(1)

                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ☐ Lump sum payments of $                                              due immediately, balance due

      ☐ not later than                                          , or

      ☐ in accordance                     ☐      C,          ☐         D,         ☐     E, or       ☐       F below; or

B     ☐ Payment to begin immediately (may be combined with                        ☐     C,          ☐       D, or              ☐       F below); or

C     ☐ Payment in equal                           (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                                  (e.g., months or years), to commence                    (e.g., 30 or 60 days) after the date of this judgment; or

D     ☐ Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $                                over a period of
                                (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment
             to a term of supervision; or

E     ☐ Payment during the term of supervised release will commence within                        (e.g., 30 or 60 days) after release
             from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
             time; or

F     ☒ Special instructions regarding the payment of criminal monetary penalties:
             This revocation judgment incorporates all of the terms and conditions regarding payment of criminal monetary
             penalties established by the original judgment, as if set forth in full herein.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 Joint and Several
   See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
   Several Amount, and corresponding payee, if appropriate.




☐ The defendant shall pay the cost of prosecution.
☐ The defendant shall pay the following court cost(s):
☐ The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA Assessment, (9) penalties, and (10) costs, including cost of prosecution and court
costs.
